Title: The Comte de Vergennes to Benjamin Franklin: A Translation, 18 December 1778
From: Vergennes, Charles Gravier, Comte de
To: Franklin, Benjamin,Lee, Arthur,Adams, John,First Joint Commission at Paris


      
       Versailles, 18 December 1778
      
      The effects of Dr. James Smith of New York have, gentlemen, finally been found. They are at the customs office at Calais and consist of a package containing 12 table cloths and 12 knives and forks of iron with silver ferrules. If Mr. Smith plans to bring these goods into the Kingdom, he cannot avoid paying the regular charges, but if he intends to return them to America, then he will be free to do so without having to pay any charges, provided that he takes the trouble to obtain an Acquit à Caution.
      
      I have the honor to be very sincerely, gentlemen, your very humble and very obedient servant
      
       De Vergennes
      
     